DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2016/0334868 A1 Pacheco et al.
As to claim 1, Pacheco discloses an electronic device, comprising:
a display (Fig. 2, paragraph 0023, display (204));
an eye monitoring system (Fig. 2, paragraph 0023, where eye comfort monitor (206) is the eye monitoring system); and
control circuitry that is configured to identify an eye activity using the eye monitoring system, wherein the eye activity is selected from the group consisting of: an eye blink and a saccade (Fig. 2, paragraph 0034, where eye comfort monitor (206) 
As to claim 2, Pacheco discloses the electronic device wherein the control circuitry is configured to reduce image luminance during the eye activity (Fig. 2, paragraphs 0034-0035, where the brightness of the display (204) is reduced based on the eye activity).
As to claim 4, Pacheco discloses the electronic device wherein the control circuitry is configured to adjust display brightness during the eye activity, and wherein the display has a first brightness before the eye activity and a second display brightness that is different than the first brightness during the eye activity (Fig. 2 and 3, paragraphs 0044-0046, where the display (204) has a brightness before adjustment at step (318) and a new brightness during step (318)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 3, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0334868 A1 Pacheco et al. in view of U.S. Patent Pub. No. 2019/0287493 A1 to Neustein.
As to claim 3, Pacheco is deficient in disclosing the electronic device wherein the control circuitry is configured to implement a pixel shift in an image on the display during the eye activity to reduce the image burn-in effects on the display.
However, Neustein discloses the electronic device wherein the control circuitry is configured to implement a pixel shift in an image on the display during the eye activity to reduce the image burn-in effects on the display (Fig. 3B and 3C, paragraph 0053, where pixel shifting is performed on virtual content object (115)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the electronic device with an eye monitoring system as taught by Pacheco by including implementing a pixel shift on an image as taught by Neustein.  The suggestion/motivation would have been in order for a virtual object to appear centered on the screen to the viewer (Neustein, paragraph 0053).
As to claim 6, Pacheco is deficient in disclosing the electronic device wherein the control circuitry is configured to:
display a given image prior to the eye activity; and

However, Neustein discloses the electronic device wherein the control circuitry is configured to:
display a given image prior to the eye activity (Fig. 3B, paragraph 0053, where the given image of virtual content object (115) is shown); and
display a version of the given image that has been transformed using a geometrical image transform during the eye activity (Fig. 3C, paragraph 0053, where the image of virtual object content (115) shown is after a shift, which is a type of transformation, has been performed).  In addition, the same motivation is used as claim 3.
As to claim 7, Pacheco is deficient in disclosing the electronic device wherein the geometrical image transform comprises a geometrical image transform selected from the group consisting of: a shift and a shear.
However, Neustein discloses the electronic device wherein the geometrical image transform comprises a geometrical image transform selected from the group consisting of: a shift and a shear (Fig. 3B and 3C, paragraph 0053, where a pixel shift is performed in the figures).  In addition, the same motivation is used as claim 3.
As to claim 8, Pacheco is deficient in disclosing the electronic device wherein the geometrical image transform comprises a geometrical image transform selected from the group consisting of: a projection and a perspective transform.
However, Neustein discloses the electronic device wherein the geometrical image transform comprises a geometrical image transform selected from the group 
As to claim 10, Pacheco is deficient in disclosing the electronic device wherein the control circuitry is configured adjust an electro-optical transform for content on the display during the eye activity relative to a preceding time that is not during the eye activity.
However, Neustein discloses the electronic device wherein the control circuitry is configured adjust an electro-optical transform for content on the display during the eye activity relative to a preceding time that is not during the eye activity (Fig. 3B and 3C, paragraph 0053, where the image of virtual object content (115) shown is before (3B) and after (3C) a shift, which is a type of transformation, has been performed).  In addition, the same motivation is used as claim 3.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0334868 A1 Pacheco et al. in view of U.S. Patent Pub. No. 2015/0169053 A1 to Bozarth et al.
As to claim 5, Pacheco is deficient in disclosing the electronic device wherein the control circuitry is configured to adjust the operation of the display by turning off at least a portion of the display during the eye activity.
However, Bozarth discloses the electronic device wherein the control circuitry is configured to adjust the operation of the display by turning off at least a portion of the display during the eye activity (Fig. 5, paragraphs 0058-0060, if the user is not looking at a display element in step (512), the display element is turned off in steps (518, 520)).
Pacheco by including turning off at least a portion of the display during eye activity as taught by Bozarth.  The suggestion/motivation would have been in order to reduce power consumption (Bozarth, Abstract).
Claims 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0235247 A1 to Norden in view of U.S. Patent Pub. No. 2016/0334868 A1 to Pacheco et al.
As to claim 15, Norden discloses a head-mounted display, comprising:
head-mounted support structures (Fig. 1 and 2, paragraphs 0033-0034, where eyeglasses (193) includes the head-mounted support structures);
a display supported by the head-mounted support structures, wherein the display is configured to display image content (Fig. 1, paragraph 0023, display (101));
an eye monitoring system (Fig. 1, paragraph 0028, where gaze tracking system (100) is the eye monitoring system); and
control circuitry that is configured to detect eye activity using the eye monitoring system, the control circuitry is configured to coordinate adjustments to the image content with periods of suppressed visual sensitivity associated with the eye activity to reduce power consumption of the display (Fig. 1, 2 and 4, paragraphs 0027 and 0046-0057, where in step (408) the local processor (120) and computing device (160) lower the brightness of the display (101), which lowers the power consumption, based on eye activity determined in steps (404, 406)).
Norden is deficient in disclosing control circuitry that is configured to detect eye activity using the eye monitoring system, wherein the eye activity is selected from the group consisting of: an eye blink and a saccade, and wherein, in response to the eye activity, the control circuitry is configured to coordinate adjustments to the image content with periods of suppressed visual sensitivity associated with the eye activity to reduce power consumption of the display.
However, Pacheco discloses control circuitry that is configured to detect eye activity using the eye monitoring system, wherein the eye activity is selected from the group consisting of: an eye blink and a saccade (Fig. 2, paragraph 0034, where eye comfort monitor (206) determines when an eye is blinking), and wherein, in response to the eye activity, the control circuitry is configured to coordinate adjustments to the image content with periods of suppressed visual sensitivity associated with the eye activity to reduce power consumption of the display (Fig. 2, paragraphs 0034-0035, where based on the blink rate, the brightness of the display (204) is reduced).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the head-mounted display as taught by Norden by including controlling a display based on detected eye activity including an eye blink as taught by Pacheco.  The suggestion/motivation would have been in order to adjust the display for user comfort (Norden, paragraph 0003).
As to claim 17, Norden discloses the head-mounted display wherein the control circuitry is configured 6to adjust the operation of the display during the eye activity to reduce power consumption during the eye activity relative to a preceding time that is not during the eye activity (Fig. 1, 2 and 4, paragraphs 0047-0060, where display (101) is at 
As to claim 19, Norden discloses the head-mounted display wherein the control circuitry is configured to adjust operation of the display to reduce power consumption by momentarily reducing image resolution during the eye activity (Fig. 6, paragraph 0073 and 0082, where GPU (604) adjusts the pixel resolution based on regions of interest, which is determined based on eye activity).
As to claim 20, Norden is deficient in disclosing the head-mounted display wherein the control circuitry is configured to adjust operation of the display to reduce power consumption by momentarily reducing an image frame refresh rate for the display during the eye activity.
However, Pacheco discloses the head-mounted display wherein the control circuitry is configured to adjust operation of the display to reduce power consumption by momentarily reducing an image frame refresh rate for the display during the eye activity (Fig. 2, paragraph 0031, where the eye comfort monitor (206) adjusts the refresh rate of display (204)).
At the time of filing, it would have been obvious to a person of ordinary skilled in the art to have modified the head-mounted display as taught by Norden by including reducing a frame refresh rate of a display as taught by Pacheco.  The suggestion/motivation would have been in order to enhance eye comfort of the user (Pacheco, paragraphs 0022 and 0031). 
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the control circuitry is configured adjust a color cast of content on the display during the eye activity relative to a preceding time that is not during the eye activity”, in combination with the other limitations set forth in claim 9.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “wherein the control circuitry is configured to adjust operation of the display to reduce power consumption during the eye activity by displaying non-blank image frames outside of the eye activity and displaying at least one blank image frame during the eye activity”, in combination with the other limitations set forth in claim 18.
Claims 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “control circuitry that is configured to detect eye activity using the monitoring system and that is configured to coordinate operation of the display with periods of suppressed visual sensitivity associated with the eye activity by making display operation adjustments during the eye activity, wherein the display operation adjustments comprise changes to a display property selected from the group consisting of: a color cast and a white point”, in combination with the other limitations set forth in claim 12.
Claims 13 and 14 are dependent on claim 12.
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10, 15, 17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 9, lines 7-10, filed 9/7/2021, with respect to claims 12-14 have been fully considered and are persuasive.  The rejections of claims 12-14 have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627